0DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 10, 11, 13-16, 19, 20, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over S. D. Polsen (US 0991363 A), hereinafter Polsen, in view of Ramsauer Dieter (DE 4006707 A1), hereinafter Dieter.

    PNG
    media_image1.png
    745
    1097
    media_image1.png
    Greyscale

In regard to claim 1, Polsen teaches a latch assembly comprising: a latch having a securement portion (11) configured to couple to an access panel (10) of the enclosure (pg 2, lines 8-11 describe the lock being used on doors, which function identically to access panels to some form of enclosure) and having a rotational portion (14), wherein the rotational portion (14) has an engagement feature (28) configured to engage with a tool face or a tool receptacle (engagement feature 28 is configured to engage with the tool receptacle labeled in Fig. 4 of handle engagement driver 24 because the share the same shape and thread pattern) and has a first retainer (26) adjacent to the engagement feature (28), wherein the rotational portion (14) is configured to rotate relative to the securement portion (11) such that a locking portion (labeled in Fig. 2) of the rotational portion (14) transitions between a closed configuration and an open configuration (the rotational portion 14 rotates relative to the securement portion 11 so that it move the cam 15 to unlock the latch 17 and moves the reverse direction to allow the latch 17 to lock); and a handle accessory (see Fig. 4) having a handle engagement driver (24) configured to engage with the engagement feature (28) of the rotational portion (14) along a first linking axis (the handle engagement driver 24 is configured to engage the engagement feature 28 by sharing the same shape and is aligned along the same axis as the engagement feature 28 by their concentric axis) and having a second retainer (25) configured to couple with the first retainer (26) of the rotational portion (14) along a second linking axis, transverse to the first linking axis (the second linking axis transverse to the first concentric axis is any axis extending away from the first linking axis where the first retainer 26 and second retainer 25 are contacted, therefor making the axis transverse to the first concentric axis).

Dieter teaches a fastening closure for switchgear doors, ventilation ducts, and the like (quoted from abstract). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have utilized Polsen’s lock on an HVAC enclosure’s access panel, just as Dieter is use for ventilation, in order to provide a means to lock and unlock the access panel.
In regard to claim 2, Polsen teaches the latch assembly of claim 1, wherein the tool face is a non-standard tool face or the tool receptacle is a non-standard tool receptacle (the tool receptacle has shape that is a non-standard tool receptacle being a clover-like pattern with threads).
In regard to claim 3, Polsen teaches the latch assembly of claim 1, wherein the engagement feature (28) extends from a body of the rotational portion (14) and has the tool face (labeled in Fig. 3), and wherein the handle engagement driver (24) has a recess defined within the handle accessory (see Fig. 4) and having the tool receptacle (labeled in Fig 4)(the tool receptacle labeled in Fig. 4 defines the recess within the handle engagement driver).
	In regard to claim 5, Polsen teaches the latch assembly of claim 3, wherein the first retainer (26) is a lateral protrusion from the engagement feature (28) (the first retainer 26 protrudes laterally away from the center axis of the engagement feature 28 where the outer threads of the tool face exist), wherein the second retainer (25) is a groove defined within a surface of the recess, and wherein the lateral protrusion is configured to engage with the 
	In regard to claim 6, Polsen teaches the latch assembly of claim 1, wherein the engagement feature (28) has a recess defined within the rotational portion and having the tool receptacle (labeled in Fig. 3), and wherein the handle engagement driver of the handle accessory (see Fig. 4) has an extension protruding therefrom and having the tool face (labeled in Fig. 4).
	In regard to claim 7, Polsen teaches the latch assembly of claim 6, wherein the first retainer (26) is a groove defined within a surface of the recess (the grooves are where the outer threads of the tool receptacle exist), wherein the second retainer (25) is a lateral protrusion from the extension of the handle accessory (see Fig. 4) (the second retainer protrudes laterally from the center axis of handle accessary (see Fig. 4) and is the outer thread of the tool face), and wherein the lateral protrusion is configured to engage with the groove (the lateral protrusion thread engages with the outer thread groove of the receptacle).
	In regards to claim 8, Polsen teaches the latch assembly of claim 7, wherein the groove is formed around a full perimeter of the recess in the rotational portion (the groove is formed as a thread in Polsen’s lock and therefor forms around the perimeter of the recess as seen in Fig. 3 where the depth of the recess has three grooves defining the length is enough for one groove to form around the perimeter of the recess).
	In regards to claim 10, Polsen teaches the latch assembly of claim 1, wherein the rotational portion (14) has a third retainer (another thread path of the three paths possible), wherein the handle accessory (see Fig. 4) has a fourth retainer configured to engage with the 
	In regard to claim 11, Polsen teaches the latch assembly of claim 1, wherein the locking portion has a cam (15), and wherein the latch is configured to rotate the cam between the closed configuration that blocks actuation of the access panel and the open configuration that enables actuation of the access panel (when the cam is in its biased position as seen if Fig. 2, spring 19 ensures the latch is in a locked position. When the cam rotates, the latch 17 is lift and unlocks the panel).
In regard to claim 13, Polsen teaches a latch having a securement portion (11) configured to couple to an access panel (10) of the enclosure and a rotational portion (14) having an engagement receptacle (26) and a retainer groove defined in a surface of the engagement receptacle (the retainer groove is formed from the outer thread of the receptacle 26), wherein the rotational portion (14) is configured to rotate relative to the securement portion (11) such that a locking portion (labeled in Fig. 2) of the rotational portion (14) transitions between a closed configuration and an open configuration (the rotational portion 14 rotates relative to the securement portion 11 so that it move the cam 15 to unlock the latch 17 and moves the reverse direction to allow the latch 17 to lock); and a handle accessory (see Fig. 4) having a handle portion (the T portion of the handle accessory) with an engagement extension protruding therefrom (the shaft extending from the handle portion and having 
Polsen does not teach a latch assembly for a heating, ventilation, and/or air conditioning (HVAC) enclosure. 
Dieter teaches a fastening closure for switchgear doors, ventilation ducts, and the like (quoted from abstract). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have utilized Polsen’s lock on an HVAC enclosure’s access panel, just as Dieter’s lock is used for ventilation, in order to provide a means to lock and unlock the access panel.
In regard to claim 14, Polsen teaches the latch assembly of claim 13, wherein the engagement extension has a circular cross-section (Fig. 3 and 4 show a circular shaft on the engagement extension on the handle accessory), wherein the retainer extension is formed around a partial circumference of the engagement extension (each thread does not wrap fully 
In regard to claim 15, Polsen teaches the latch assembly of claim 13, wherein the engagement extension has a non-standard tool face (as seen in Fig. 4, the tool face at the end of the engagement extension has a non-standard shape).
In regard to claim 16, Polsen teaches the latch assembly of claim 13, wherein the retainer extension is formed around a full perimeter of the engagement extension (the retainer extension has been considered as the threaded portion which does wrap itself fully around the perimeter of the engagement extension).
	In regard to claim 19, Polsen teaches a latch assembly comprising: a latch having a securement portion (11) configured to couple to an access panel (10) of the enclosure and having a rotational portion (14) configured to rotate relative to the securement portion (11) such that a locking portion (labeled in Fig. 2) of the rotational portion (14) transitions between a closed configuration and an open configuration (the rotational portion 14 rotates relative to the securement portion 11 so that it move the cam 15 to unlock the latch 17 and moves the reverse direction to allow the latch 17 to lock), wherein the rotational portion (14) comprises: a latch engagement recess configured to interchangeably receive a tool engagement protrusion of a tool and a handle engagement protrusion of a handle accessory (the recess of the 
Polsen does not teach a latch assembly for a heating, ventilation, and/or air conditioning (HVAC) enclosure. 
Dieter teaches a fastening closure for switchgear doors, ventilation ducts, and the like (quoted from abstract). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have utilized Polsen’s lock on an HVAC enclosure’s access panel, just as Dieter’s lock is used for ventilation, in order to provide a means to lock and unlock the access panel.
	In regard to claim 20, Polsen teaches the latch assembly of claim 19, wherein the latch has a plurality of interior walls defining the latch engagement recess (the walls of the recess are considered as those at the initial entrance to the recess and make the shape that allows the 
	In regard to claim 22, Polsen teaches the latch assembly of claim 19, comprising the handle accessory (see Fig. 4), wherein the handle engagement protrusion (threads) of the handle accessory (see Fig. 4) is configured to be retained within the latch engagement recess to enable manual actuation of the locking portion of the latch assembly (the threads on the handle bottom out on the threads of the recess once rotated enough and then rotate the latch to an open position. Once the threads bottom out, they are retained in the rotating portion 14 of the recess and cannot be removed until the recess is rotated back to the lock poisiton). 
	In regard to claim 23, Polsen teaches the latch assembly of claim 22, wherein the handle accessory (see Fig. 4) is configured to be removable from the latch to enable tooled actuation of the locking portion of the latch assembly (the handle accessory is configured to be removable from the latch, therefore allowing any other tool or such the ability to actuate the locking portion).
Claims 4, 12, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Polsen, in view of Dieter, and further in view of Kim Young Ju (KR 101712812 B1), hereinafter Ju.
In regard to claim 4, Polsen teaches the latch assembly of claim 3 having a tool face.

Ju teaches a latch wherein the tool face is a hexagonal drive (511), and wherein the tool receptacle is a hexagonal socket (it is known in the art that one must use a tool receptacle having a hexagonal socket in order to fit the shape of the tool face of Ju’s locking latch). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified Polsen’s lock with a hexagonal tool face and tool receptacle of Ju’s locking latch to restrict the use of other tools to open the lock.
In regard to claim 12, Polsen teaches the latch assembly of claim 1 having a tool face.
Polsen does not teach the tool face as a standard tool face having a triangular shape, a rectangular shape, a hexagonal shape, a double-bit shape, or a star shape. 
Ju teaches a latch wherein the tool face must be a standard hexagonal shape to engage with the receptacle (511a) of the engagement feature.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified Polsen’s lock with the hexagonal shape of the tool face in Ju’s latch so that you restrict other tools ability to be used to open the lock.
In regard to claim 26, Polsen teaches the latch of claim 19. 
Polsen does not teach the tool engagement protrusion and the handle engagement protrusion each correspond to a standard tool face.
Ju teaches a latch wherein the tool engagement protrusion and the handle engagement protrusion each correspond to a standard tool face (any protrusion with a recess in the shape and size of the hexagonal standard tool face 511 will correspond with it to operate the latch)
.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Polsen, in view of Dieter, and further in view of Rodolfo A. Linares (US 20020060456 A1), hereinafter Linares.

    PNG
    media_image2.png
    822
    586
    media_image2.png
    Greyscale

In regard to claim 17, Polsen teaches the latch assembly of claim 13 with an engagement receptacle.
Polsen does not teach wherein the engagement receptacle of the rotational portion has chamfered edges to facilitate insertion of the engagement extension.
Linares teaches an engagement receptacle (38’) of the rotational portion (30) having chamfered edges (labeled in Fig. 2) to facilitate insertion of the engagement extension.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified Polsen’s lock with Linares’ engagement receptacle .
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Polsen, in view of Dieter, and further in view of Oren Cotton (US 20070120374 A1), hereinafter Cotton.
	In regard to claim 18, Polsen teaches the latch assembly of claim 13, wherein the handle accessory (see Fig. 4) comprises: a circumferential sealing shoulder formed between the handle portion and the engagement extension (the circumferential sealing shoulder is considered the lip where the handle portion enlarges to become the engagement extension, therefor the sealing shoulder is between the handle portion and the engagement extension)
	Polsen does not teach a sealing gasket disposed between the circumferential sealing shoulder and the engagement extension. 
Cotton teaches a sealing gasket (64) disposed between the circumferential sealing shoulder (62) and the engagement extension (50), wherein the sealing gasket is configured to be compressed between the circumferential sealing shoulder and the rotational portion (46)(the sealing gasket 64 is compressed when between rotational portion 46 and shoulder 62).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified Polsen’s lock with the sealing gasket of Cotton so to prevent contaminants from entering the receptacle and to provide a more secure fit of the handle accessory into the receptacle. 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Polsen, in view of Dieter, and further in view of Nicholas P. Mislak (US 20180155969 A1), hereinafter Mislak.
In regard to claim 21, Polsen teaches the latch assembly of claim 19.

Mislak teaches a latch for an HVAC enclosure, wherein the HVAC enclosure comprises a rooftop unit enclosure (12), and wherein the latch assembly is configured to control access to a heat exchanger disposed within an interior of the rooftop unit enclosure (12) (paragraph 0017 describes the latch being used to control access to an HVAC rooftop unit enclosure which may contain a heat exchanger).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified Polsen’s lock to be used on the HVAC enclosure of Mislak because the lock of Polsen can be used on any panel or enclosure. In the matter of an HVAC enclosure, it would provide a means to securely lock the enclosure which may contain a heat exchanger)
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Polsen, in view of Dieter, and further in view of David Preston et al. (WO 2018080858 A1), hereinafter Preston.
	In regard to claim 24, Polsen teaches the latch assembly of claim 22. 
Polsen does not teach a compression groove formed in an external surface of the handle engagement protrusion (threaded portion).
Preston teaches a latch comprising a compression groove (204) formed in an external surface of the handle engagement protrusion (202) of the handle accessory (200), wherein the retainer extension (193) is positioned within the compression groove (204).

Allowable Subject Matter
Claims 9 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Although the references of record show some features similar to those of the applicant’s invention, the prior art fails to teach or make obvious the invention of claims 9 and 25.
In regard to claim 9, Polsen does not teach the latch having an access channel formed between an exterior surface of the rotational portion and the surface of the recess, wherein the access channel is adjacent to the groove, and wherein the access channel is configured to receive a disengagement device to enable disengagement of the lateral protrusion from the groove.
In regard to claim 25, Polsen does not teach the retainer extension configured to compress into the compression groove upon insertion of the handle accessory into the latch engagement recess, and wherein the retainer extension is configured to expand into the retainer groove of the latch engagement recess to retain the handle accessory to the latch.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RANDY DEINLEIN/Examiner, Art Unit 3675                                                                                                                                                                                                        (571)272-4340

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675